Opinión concurrente
del Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 15 de mayo de 1978
Al plasmar separadamente nuestra conciencia judicial sobre un asunto tan complejo, sensitivo y volátil, estimamos de rigor consignar las siguientes reflexiones mínimas.
I
Concebimos el divorcio como un remedio extremo para situaciones extremas; como regla general no lo favorecemos. Nos preocupa sobremanera su alta incidencia en el país. No estamos ajenos e insensibles a la magnitud del problema pues en más de una década dedicada a administrar la justicia en todos los niveles, hemos sido testigos de las múltiples conse-cuencias y efectos negativos que conlleva. En las estadísticas anuales de matrimonios fracasados, más que simples cómpu-tos aritméticos, somos de los que directamente hemos visto cuadros conmovedores del dolor y la tragedia humana, tanto pasajera como permanentemente, de miles de adultos e hijos y las serias complicaciones generadas imposibles de enumerar y predecir.
Aunque en apariencia algunos casos sean muestra de lo contrario, la experiencia indica que el divorcio, de ordinario, no es producto de una combustión instantánea. Representa una decisión individual o mancomunada resultante de la combinación de un sinnúmero de factores que van acumulán-dose con el tiempo deteriorando con mayor o menor celeridad el nexo nupcial. Aun cuando puede ser de conocimiento pú-blico las razones son básicamente personales y privadas. Al-gunas veces el curso de acción es anticipable por uno o ambos cónyuges y el círculo familiar o de amigos; y en otras, es una sorpresa inexplicable para todos. En muchas ocasiones la de-cisión es adoptada después de una deliberación profunda y de agotarse una serie de medidas tendentes a evitarlo, y en otras *280no. En la mayoría de los casos en que se obtiene algún aseso-ramiento de tipo profesional y objetivo, la recomendación habrá de ser la tramitación de un divorcio en la forma más sabia, humana y menos tormentosa posible, esto es, la reso-lución mutua de finalizar la unión. En este sentido, rechaza-mos la errónea noción de que los tribunales “divorcian”. En su correcta perspectiva los foros judiciales no disuelven nin-gún matrimonio, sino que decretan y reconocen oficialmente, a posteriori, la terminación de una relación humana en es-combros quebrantada extrajudicialmente con anterioridad.
Advertimos también, que las leyes sobre divorcio repre-sentan un eterno conflicto con el ideal que compartimos de una unidad familiar imperecedera; con la santidad del con-trato marital y la existencia de una válvula de escape cuando la relación se torna intolerable; entre una deseada estabili-dad y la inestabilidad resultante de la incompatibilidad; y entre el interés comunitario de proteger a los hijos — víctimas inocentes de hogares rotos — y el evitarles el daño proveniente de criarse y educarse en un ambiente de hostilidad de sus progenitores.
Ciertamente no abona a la solución del problema la im-presión equivocada de lo que es una relación matrimonial. No es posible reducirla a la perpetuidad de un idilio román-tico. Debido a su proximidad, son inevitables las fricciones y discrepancias; las angustias y regocijos del criar hijos; y la superación de problemas económicos y de otras índoles, consecuencias de afrontar diariamente las complejidades de una vida rutinaria y moderna. No existen soluciones simples. Ahora bien, una mejor comprensión de lo que es vida marital y familiar — a través de la educación y el ejemplo — constituye uno de los enfoques más efectivos para evitar y prevenir el divorcio. Reciprocidad en paciencia, tolerancia, buena fe, con-fianza, fe espiritual y afecto entre sus miembros son elemen-tos indispensables para su sostenimiento. En última instan-cia creemos que su solidez o fragilidad no guarda correspon-*281dencia con la existencia de un mayor o menor numero de causales de divorcio. Si se pierden los factores enumerados, la crisis y desmembramiento de la unión sobrevendrá inde-pendientemente de las causales estatuidas en el Código Civil y de que los tribunales oficialmente lo reconozcan.
Aun cuando lo contemplemos a través de prismas muy diferentes, en todas sus etapas, matrimonio, tanto moral como jurídicamente, ha de significar unión, intimidad y aproxima-ción física, emocional y espiritual entre un hombre y una mujer. En su visión universal y sentido más profundo difí-cilmente puede concebirse una relación privada de dimensio-nes más estrechas y sensibles.
HH ► — I
Nuestra misión de adjudicar con absoluta ecuanimidad toda controversia legal nos obliga a descartar las preferencias personales y evaluar con neutralidad jurídica el planteamien-to de inconstitucionalidad. Veamos. En nuestra sociedad democrática, el Estado no tiene jurisdicción sobre los dic-tados de conciencia y sentimientos individuales del ser hu-mano. Solamente cuando los pensamientos y emociones salen del mundo interior de las ideas y se exteriorizan o traducen en acciones que directa o indirectamente afectan perjudicial-mente a otros individuos, se acepta su participación. Como consecuencia, su intervención en el ámbito familiar ha de ser mínima, limitada a lo estrictamente necesario y en virtud de un interés apremiante. Precisamente por ello, la insti-tución jurídica del matrimonio — cuya importancia y estabili-dad pública es incuestionable — en las áreas de su celebración, régimen y'disolución, están sujetas a reglamentación razona-ble1, salvaguardando en lo posible a sus integrantes los dere-chos de libertad, igualdad e intimidad que les consagra nues-tra Ley Fundamental. O
*282El derecho vigente nos informa que la causal de separa-ción ininterrumpida de ambos cónyuges proyecta dos modali-dades: la separación por decisión individual y exclusiva de uno de los cónyuges y aquella basada en la determinación bilateral como consecuencia de mutuo convenio de así hacerlo. Godreau v. Guerrero, 68 D.P.R. 88, 89 (1948); Simonet v. Sandoval, 63 D.P.R. 523, 526 (1944); y Núñez v. López, 62 D.P.R. 567, 573 (1943). Salvo esta causal, hemos de recono-cer que nuestra legislación sobre motivos de disolubilidad con-yugal ha permanecido cristalizada, petrificada y atada al an-tiguo concepto retributivo de “culpa”, el cual se nutre del sis-tema de litigación de adversario y se erige sobre unas bases irreales en el terreno de las relaciones humanas afectivas, dinámica de hechos sociales y adjudicación de controversias judiciales. Al presente, cuando en la zozobra conyugal marido y mujer acuden ante el foro judicial buscando un remedio, el proceso de ley prevaleciente sólo lo viabiliza en virtud de de-terminar la “culpa”. Este criterio en la práctica tiende a aumentar la tirantez y animosidad envolviéndolos en una mayor amargura. Excepto el camino de una separación conve-nida por dos (2) años impuesta legislativamente, carecen de un paliativo decoroso y humano de menor plazo. La orfandad en remedios es evidente para todos: al implementarse la bús-queda del desagravio, éste se torna en agravio hacia uno o ambos cónyuges, exacerbándose las ofensas. Ello debe evi-tarse. Tal vía sólo conduce a añadir indignidad a la tragedia de un amor y unión fracasados. (2)
Opinamos que cuando lamentablemente desaparecen toda la gama de factores biosicológicos que cimentan la rela-*283ción(3) marital, y los cónyuges conscientemente y con ánimo prevenido así lo aceptan, la raíz, integridad y juridicidad del lazo nupcial no puede sostenerse por la ficción temporal del término irrazonable de dos años en orden al interés legítimo que en su estabilidad tiene el Estado. No existe justificación valedera para requerir un período de tiempo tan extenso, mientras por otro lado la causal de “abandono” estatuida, sólo exige un (1) año de distanciamiento acompañado de la cir-cunstancia demostrativa de la voluntad decidida y firme de uno de los cónyuges de separarse definitivamente del otro y romper el vínculo matrimonial (nolición). Iturrino v. Figueroa, 61 D.P.R. 184 (1942). ¿Cómo admitirse racionalmente la rotura conyugal por decisión de uno abandonando al otro durante un (1) año, y negarla cuando ambos coinciden, com-peliéndolos a una espera de dos (2) años? Sostener la solidez del nexo nupcial en virtud del mandato legal que exige dos (2) años de absoluta “separación” es un contrasentido por no decir eufemismo. ¿Por qué el Estado abstraerse de esta realidad y como única alternativa inyectar el ingrediente de “culpa” y forzar a dos seres humanos a acudir como oposito-res a los tribunales a ventilar aspectos íntimos de la vida marital? La disyuntiva equivale a obligar a uno el aceptar con-vertirse, ficticia o realmente, en “culpable” como medio seguro de obtener ambos, antes de dicho término, el remedio deseado. El producto neto es proclamarle innecesariamente, en sus exe-quias matrimoniales, reo convicto de sus defectos y flaquezas privadas mediante proceso contencioso o en rebeldía y docu-mento público judicial. Una ley humana hecha para seres humanos no puede tolerar acto tan inhumano.
*284rH HH HH
Al ponderar estas interrogantes siguiendo la fórmula ana-lítica “de estricta supervisión judicial”' — Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975) — obtenemos como contestación que constitucionalmente la situación no puede prevalecer. En su aplicación el diseño legislativo actual es fatalmente defectuoso, incompleto y legalmente imper-misible. En estas circunstancias, el llenar e interpretar la laguna existente es función rectora por excelencia de este Tribunal, aunque voces autorizadas y respetadas lo tachen de indebida legislación judicial. Ocasio v. Díaz, 88 D.P.R. 676 (1963).
Recapitulando, la nota de formalidad y legalidad para que el matrimonio se constituya como institución jurídica afecta más a la forma que a su esencia. En su elevada categoría contractual, el consentimiento bilateral en sustancia es la clave tanto para su celebración y consumación legal como también para su continuación o terminación. No vemos fun-damento válido para una vez transcurrido un período de tiempo razonable, indicativo de una firme y deliberada volun-tad de los cónyuges, (4) el Estado niegue su disolución por *285acuerdo de mutuo disenso, exigiendo a cambio la realización y repetición de un drama traumático de dolor y tragedia para los protagonistas, mediante una previa incursión investiga-tiva(5) y expositiva sobre detalles mortificantes de desave-nencias y discordias habidas — reales o imaginarias — en la vida íntima y privada de los cónyuges. Por su escasa contri-bución a restaurar positivamente la armonía y estimación recíproca conyugal ya quebrada y crear artificialmente ad-versarios en un aspecto donde no hay debate forense ni con-flicto, el dilucidar y demostrar en ese momento tales hechos, resulta una intromisión irrelevante, innecesaria e injustifi-cada, amén de ser atentatoria a la dignidad del ser humano y al respeto de sus interioridades personales.
—O—

(!) Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, Art. II.


(2)Para el jurista, es una tarea casi imposible reducir a una fórmula científica toda la complejidad y magnitud del sentimiento denominado amor, como compendio de las afecciones humanas elevadas, y los fenómenos de hostilidad, odio e incomprensión que como antítesis en ocasiones puede generar.


(3)A1 examinar las causales de divorcio establecidas en el Art. 96 del Código Civil (31 L.P.E.A. see. 321) nos percatamos que todas convergen al reconocimiento de situaciones que de una forma u otra destruyen aque-llos elementos síquicos-físicos afines que sostienen el matrimonio.


(4) Dependiendo de la existencia o no de hijos menores de edad, plazos que oscilan entre uno (1) a seis (6) meses desde que los cónyuges radican la petición de divorcio por consentimiento mutuo, constituyen términos que superan los reparos constitucionales esbozados en esta ponencia y prima facie representarían una reglamentación válida del Estado. Obviamente corresponde a la Asamblea Legislativa reglar específicamente la cuestión.
Para la solución del caso de autos, el tiempo transcurrido desde que los peticionarios radicaron su petición ante la sala de origen al momento de nuestra decisión, evidencia la intención reiterada de adoptar dicho curso de acción, lo que satisface a cabalidad cualquier preocupación al respecto.
Tampoco se plantea problema respecto al requisito jurisdiccional de resi-dencia, ya que éstos estaban domiciliados en Puerto Rico un año antes de incoarse la acción. La validez extraterritorial de divorcios por mutuo con-sentimiento dependerá de la observancia estricta del requisito jurisdic-cional de un (1) año. Véanse: Prawl v. Lafita Delfín, 100 D.P.R. 35 (1971); González Miranda v. Santiago, 84 D.P.R. 380 (1962); Mestre v. Pabeyón, 84 D.P.R. 369 (1962).


(5) Claro está, en adición a la comprobación de la libre voluntad de éstos y la imposición de ciertos requisitos relativos a bienes e hijos menores de edad — patria potestad, tutela, pensión alimenticia y otros — en que la libertad individual tiene poca beligerancia por no depender de la voluntad, sino de los imperativos naturales de haber las personas constituido, sea de “facto o de jure”, un núcleo familiar.